Citation Nr: 1003536	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-16 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease.

3.  Entitlement to service connection for a thyroid disorder, 
to include as due to herbicide exposure and as secondary to 
soft tissue throat cancer.

4.  Entitlement to service connection for a lipid disorder.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for soft tissue throat 
cancer, to include as due to herbicide exposure.

7.  Entitlement to service connection for dry mouth and loss 
of taste buds, to include as due to herbicide exposure and as 
secondary to soft tissue throat cancer.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1948 to January 
1950 and from March 1952 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

A hearing was held on November 30, 2009, in Phoenix, Arizona 
, before the undersigned Veterans Law Judge (VLJ), who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.


This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).  

The Board also notes the Veteran indicated in his November 
2009 statement that he would like to withdraw the appeal for 
the issue of entitlement to service connection for 
nontuberculous disease.  However, the issue was not 
adjudicated by the RO, nor was the issue certified as being 
on appeal to the Board.  Thus, the Board does not have 
jurisdiction to dismiss the issue.  

The issues of entitlement to service connection for soft 
tissue throat cancer, dry mouth and loss of taste buds, and a 
thyroid disorder will be addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

On November 30, 2009, prior to promulgation of a decision in 
the appeal, the Veteran testified and submitted a statement 
indicating that he would like to withdraw his appeal for the 
issues of entitlement to service connection for hypertension, 
coronary artery disease, a lipid disorder, and arthritis.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the 
issues of entitlement to service connection for hypertension, 
coronary artery disease, a lipid disorder, and arthritis have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

In this case, prior to the promulgation of a decision in the 
appeal, the Veteran both testified and submitted a statement 
on November 30, 2009, indicating that he wanted to withdraw 
the issues of entitlement to service connection hypertension, 
coronary artery disease, a lipid disorder, and arthritis.  As 
such, the Veteran has withdrawn the appeal of those issues, 
and hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal for these issues, 
and they are dismissed.



ORDER

The issue of entitlement to service connection for 
hypertension is dismissed.

The issue of entitlement to service connection for coronary 
artery disease is dismissed.

The issue of entitlement to service connection for a lipid 
disorder is dismissed.

The issue of entitlement to service connection for arthritis 
is dismissed.





REMAND

Reason for remand:  To afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

Although cognizant of the delay that will result, the Board 
finds that a remand is necessary so that the Veteran may be 
afforded a VA examination to assess the nature and etiology 
of any throat cancer, dry mouth and loss of taste buds, and 
thyroid disorder that may be present.  

In pertinent part, the Veteran has contended that the claimed 
disorders currently on appeal may be related to herbicide 
exposure during his military service.  In the case of a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
namely from February 28, 1961, to May 7, 1975, VA regulations 
provide that he shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The evidence of record shows that the 
Veteran served in the Republic of Vietnam from October 16, 
1968, to October 24, 1969.  Therefore, he is presumed to have 
been exposed during such service to certain herbicide agents, 
including Agent Orange.  

Although throat cancer, dry mouth, loss of taste buds, and a 
thyroid disorder are not on the list of diseases that VA has 
associated with herbicide exposure, the regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. 38 C.F.R. §§ 3.303(d), 
3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a presumption of service connection 
provided by law is not the sole method for showing causation 
in establishing a claim for service connection for disability 
due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange).

Moreover, the Veteran has submitted a letter from his private 
physician, Dr. S.P. (initials used to protect the Veteran's 
privacy), dated in March 2007, which states, in pertinent 
part, that there may be some association between the 
Veteran's premature oral cancers at a young age and exposure 
to Agent Orange.  However, Dr. S.P. also stated that he could 
not conclude and decide the percentage of probability.  The 
Board notes that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim. See e.g. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding 
doctor's opinion that "it is possible" and "it is within 
the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility. See 38 C.F.R. § 3.102 (2009).  

The Veteran was provided a VA Agent Orange examination in 
April 2007 at which time the examiner stated that there were 
no conditions associated with Agent Orange evident.  However, 
it is unclear as to whether the examiner reviewed the claims 
file, and he did not provide any rationale for his 
conclusion.  As such, the evidence of record does not include 
a medical opinion based on a complete review of the claims 
file specifically addressing whether the Veteran currently 
has throat cancer or residuals thereof, dry mouth, loss of 
taste buds, or a thyroid disorder that are causally or 
etiologically related to his herbicide exposure in service. 

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case. Therefore, the 
Board finds that a VA examination and medical opinion are 
necessary for determining the nature and etiology of any 
throat cancer or residuals thereof, dry mouth, loss of taste 
buds, or a thyroid disorder that may be present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any throat cancer or 
residuals thereof, dry mouth, loss of 
taste buds, or thyroid disorder that may 
be present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-service 
medical records, the March 2007 letter 
from Sr. S.P., and the Veteran's own 
assertions.  It should be noted that the 
Veteran is presumed to have been exposed 
to certain herbicide agents, including 
Agent Orange, during his military 
service.  

The examiner should state whether it is 
at least as likely as not that the 
Veteran currently has throat cancer or 
residuals thereof, dry mouth, loss of 
taste buds, and a thyroid disorder that 
are causally or etiologically related to 
his military service, including his 
herbicide exposure.  In so doing, the 
examiner should also state whether the 
Veteran has any soft-tissue sarcoma.

In rendering the opinion, the examiner 
should not resort to mere speculation, 
but rather should consider that the 
phrase "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.  Thus, unless the examiner 
concludes that the current disability is 
either likely or unlikely the result of 
an event, injury, or disease incurred in 
service, the examiner should state 
whether it is at least as likely that 
the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the 
result of some other factor or factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


